(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.94

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

                THIS FIRST AMENDMENT to that certain Employment Agreement by and
between CONSUMER PROGRAMS INCORPORATED (the “Corporation”) and JACK KRINGS (the
“Executive”) dated as of September 5, 2001 (the “Employment Agreement”) is
entered into as of this 10th day of September, 2004.

                WHEREAS, the Employment Agreement includes a Supplemental
Retirement Benefits arrangement (the “SERP”) that provides for monthly payments
to Executive or his beneficiaries for a period of two hundred forty (240) months
in the event of death or retirement and for disability payments until death or
disability if Executive’s employment terminates as a result of disability;

                WHEREAS, as a result of a Change of Control effective March 24,
2004, Executive is 100% vested in his SERP benefits;

                WHEREAS, the Corporation offered Executive an opportunity to
receive a lump sum payment of his SERP benefits at a negotiated discount in
exchange for a release from all future obligations to pay Executive SERP
benefits;

                WHEREAS, the Corporation and Executive agreed upon a discount
rate equal to 8.73%;

                NOW, THEREFORE, in consideration of the covenants set forth
herein and for other good and valuable consideration, the Corporation and
Executive hereby agree to amend the Employment Agreement as follows:

                1.     In consideration of the Corporation’s payment to
Executive of the gross amount of Six Hundred Eighty-three Thousand Six Hundred
Twelve Dollars ($683,612.00), Subsections 5(g) relating to death benefits, 5(h)
relating to disability benefits, 5(i) relating to supplemental retirement
benefits and 5(j) relating to survivability of death and supplemental retirement
benefits are hereby deleted. In addition, all references in the Employment
Agreement to Subsections 5(g), (h), (i) and/or (j) shall also be deemed deleted
and eliminated in their entirety. All definitions in the Employment Agreement
that, as a result of the deletions and amendments set forth herein, define terms
that no longer appear in the Employment Agreement are hereby deleted and
eliminated in their entirety.

                2.     The second sentence of Subsection 6(a) shall be amended
in its entirety to read as follows:

                                In the event of such termination, the
Corporation shall pay to the
                                Executive’s Beneficiary or, in the event of
Permanent Disability or
                                attainment of age 65, the Executive or his legal
representative all
                                benefits and Base Salary accrued through the
date of termination,
                                including without limitation, amounts payable
under any plan referred
                                to Subsection 5(d) hereof.

                3.     The last sentence of Subsection 6(d)(1) shall be amended
in its entirety to read as follows:

                                The payments pursuant to this Subsection 6(d)(1)
shall be in full
                                discharge of any claims, actions, demands or
damages of every
                                nature and description which Executive might
have or might assert
                                against the Corporation or any Affiliated
Company in connection
                                with or arising from the termination of
Executive’s employment or
                                the termination of this Agreement.




1

--------------------------------------------------------------------------------




                4.     The last sentence of Subsection 6(d)(2) shall be amended
in its entirety to read as follows:

 

                                In addition to the payment pursuant to this
Subsection 6(d)(2),
                                Executive shall be entitled to all remedies
available under this
                                Agreement or at law in respect of any damages
suffered by
                                Executive as a result of an involuntary
termination of Employment
                                without Cause.

 

                5.  Except as otherwise defined herein, all capitalized terms
used in this First Amendment shall have the respective meanings ascribed to them
in the Employment Agreement.

                6.  In the event of any conflict between this First Amendment
and any other provision of this Agreement, the provisions of this Amendment
shall prevail.

                7.  As amended by this First Amendment, the terms of the
Employment Agreement are hereby ratified and affirmed by the parties.

                IN WITNESS WHEREOF, the parties have executive this First
Amendment to Employment Agreement as of the date first written above.


                                                                                             CONSUMER
PROGRAMS INCORPORATED      By:   /s/   Gary W. Douglass  
_________________________________________   Gary W. Douglass     Its:  
Executive Vice President, Finance and Chief
Financial Officer and Member of the Office of the
Chief Executive   _________________________________________  
                            the “Corporation”       /s/ Jack Krings  
_________________________________________   Jack Krings (Executive)




2

--------------------------------------------------------------------------------